Citation Nr: 1446405	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1975, February 1991 to September 1991, February 2003 to April 2004, and October 2004 to May 2005, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.



CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in November 2008 and July 2010 in connection with his claim.  In May 2013, the Board remanded the claim to afford the Veteran an additional VA examination to determine the current nature and severity of his PTSD, and accordingly, the Veteran underwent VA examination in October 2013.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Further, the Board finds the RO substantially complied with the May 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his PTSD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In June 2008, the Veteran reported difficulties with depression, feeling weighted down, and irritability.  He also stated that he had a general lack of motivation to do things, although at work his energy was okay.  He had problems with concentration and thoughts about death when he was feeling worthless.  The Veteran was employed full-time working inventory.  He was alert, oriented, and neatly groomed.  His eye contact was fair, his affect and mood were alert and sad, his speech was normal, and there was no evidence of suicidal or homicidal ideations or psychosis.  His insight and judgment were good, and the VA psychology intern assigned a GAF score of 65.  An additional June 2008 VA treatment record shows the Veteran reported recurrent intrusive thoughts, frequent nightmares, flashbacks, physiological reactivity to reminders, diminished interest in activities, feelings of detachment, restricted range of emotions, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported that he enjoyed traveling, riding his motorcycle, and reading the news on the computer, and he stated that his wife and brothers supported his treatment.  He was alert and oriented, neatly groomed, and had good eye contact.  His affect and mood were alert and anxious, he had normal speech and good insight and judgment, and his memory was grossly intact.  He denied suicidal and homicidal ideations, and there was no evidence of psychosis.  The VA psychology intern assigned a GAF score of 65 and found the Veteran had clinically significant symptoms of anxiety and depression.  A July 2008 VA treatment record reflects a GAF score of 50.  In September 2008, the Veteran reported that he enjoyed his job as a service technician and that he and his wife spent their weekends running.  He was still having problems with depression and loud noises.  He was not sleeping well.  

On VA examination in November 2008, the Veteran reported symptoms of depression, nightmares, sleep disturbances, exaggerated startle response, and hypervigilance.  He also felt panicky at night without a light on, and loud noises caused him to become startled.  He reported that his symptoms were constant, although they waxed and waned throughout the day, and had taken away a lot of his enthusiasm for life.  He indicated that he did not care if he lived or died.  He described his relationship with his wife as pretty good and reported that they had been married for 33 years.  His relationship with his children was good.  There had been no major changes in his daily activities since he developed his mental condition, but there had been some major social changes.  The Veteran worked full-time and had a good relationship with his supervisor and co-workers.  He was oriented, his appearance and hygiene were appropriate, and he maintained good eye contact.  His affect, mood, communication, speech, and concentration were within normal limits.  He had no panic attacks, no suspiciousness, and no history of delusions.  He denied a history of hallucinations and obsessional rituals.  His thought processes were appropriate, and his judgment was not impaired.  There were passive thoughts of death, but homicidal ideation was absent.  The VA examiner assigned a GAF score of 65.  The Veteran reported that he was much quieter now and did not interact with people as much.  He did not have difficulty performing activities of daily living.  The VA examiner found the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  His symptoms included depressed mood, anxiety, and chronic sleep impairment.  He had no difficulty understanding commands and did not appear to pose a threat to himself or others.  

A May 2009 VA treatment record indicates the Veteran was well-groomed with a mildly constricted affect.  He was not suicidal or psychotic, and he had organized speech and thought content and adequate insight.  The assessment was PTSD, per history, with depression and panic attacks.  

A February 2010 VA psychiatry note shows the Veteran was well-groomed and his mood and affect were okay.  He still had depression at times and reported a lot of bad dreams and agitation at night.  He also stated that he had some hypervigilance but he denied suicidal ideations and psychotic behaviors.  The VA psychiatrist assigned a GAF score of 59.  

On VA examination in July 2010, the Veteran rated his current mental health problems as around a four to five on a 10 scale.  He was married and worked for The Scooter Store delivering and repairing appliances for the disabled.  He reported that his current symptoms included insomnia, intrusive memories, and chronic anxiety with depression.  The severity of his symptoms was moderate, and they were episodic, fluctuating, or wax and waned.  The Veteran reported that his symptoms affected his total daily functioning because he was bothered by traffic and weather while driving for work.  His marriage was doing alright, and he had a good relationship with his children.  He denied any major changes in his daily activities and social functioning since he developed his mental condition.  His relationship with his supervisor and co-workers was good, and he had not lost any time from work.  The Veteran was oriented, his hygiene, behavior, and appearance were appropriate, and he maintained good eye contact.  His affect and mood showed a disturbance of motivation and mood, with a flattened affect and a depressed mood.  There was no evidence of a thought disorder, and his communication, speech, and concentration were within normal limits.  Panic attacks occurred less than once per week.  There was no report of a history of delusions or hallucinations, and obsessive-compulsive behavior was absent.  His judgment was not impaired, his abstract thinking was normal, and his memory was within normal limits.  There was no evidence of suicidal or homicidal ideations.  The VA examiner assigned a GAF score of 59 based on the Veteran's symptoms of anxiety, nightmares, and exaggerated startle response.  The VA examiner found the Veteran did not have difficulty performing activities of daily living and he was able to establish and maintain effective work and social relationships.  He was also able to maintain effective family role functioning.  He had no difficulty with recreation, physical health, or understanding commands.  

According to the Veteran's wife in an August 2010 written statement, the Veteran had panic attacks at least one to three times per week.  In addition, he had problems with short-term memory, being around children, attending firework displays, and motivation to get things done.  He also never wanted to be around a lot of people and had to be on medication in order to sleep without nightmares.  In his August 2010 substantive appeal, the Veteran reported that his anxiety attacks happened more than once per week and were triggered by any loud noise or sudden movement.  His anxiety was followed by depression.

A December 2010 VA treatment record shows the Veteran continued to feel depressed and anxious.  He was sleeping well, though.  His GAF score was 60.  In February 2011, the Veteran was planning a trip with his wife to visit his sister.  His anxiety was "not too bad," and he traveled all over the state for his job.  His affect was constricted.  The GAF score was 60.  An August 2011 VA psychiatry note shows the Veteran was working full-time and found it therapeutic because he was helping people.  He was sleeping well and did not remember any recent nightmares.  He denied suicidal and homicidal ideations, hallucinations, and delusions.  He enjoyed riding his motorcycle.  The Veteran was alert, oriented, and casually dressed.  His speech, psychomotor activity, and eye contact were normal.  His mood was mildly depressed, and his affect was appropriate.  His thought processes were logical, his memory was grossly intact, and his insight and judgment were fair.  The VA psychiatrist assigned a GAF score of 60.

In a June 2012 written statement, the Veteran's wife stated that he had panic attacks sometimes on a daily basis and had problems with motivation and moods.  He did not like to be around a lot of people in case he was to have a panic attack.  

A July 2012 VA treatment record shows the Veteran was alert, oriented, and casually dressed.  His speech was normal, and his eye contact was within normal limits.  His mood was euthymic, and his affect was blunted.  He had no suicidal or homicidal ideations, and his thought processes were goal-directed.  His insight and judgment were good.  He had a mild anxiety attack on the Fourth of July.  He worked a lot, rode his motorcycle, and socialized with friends on Saturday.  He planned to do woodworking and travel when he retired.  The VA psychiatrist assigned a GAF score of 60.  An October 2012 VA treatment record shows the Veteran rode his motorcycle and continued to socialize with his friends as much as he could.  His GAF score was 60.

In January 2013, the Veteran continued to be active in church activities and he slept pretty well.  He was still isolated, which created problems with his wife, but his job prevented him from being able to participate in further counseling.  The VA psychiatrist assigned a GAF score of 60.  A March 2013 VA treatment record indicates the Veteran had been working long hours at his job before he was laid off.  He reported continued nightmares, depression, and isolation, but he wanted to come to a group therapy session.  The physician's assistant assigned a GAF score of 58.  

In April 2013, the Veteran endorsed poor sleep with occasional nightmares, hypervigilance, and avoidance of crowds.  He found himself isolating more and used his motorcycle to get away from the world.  He had no suicidal or homicidal ideations, psychoses, or hallucinations.  He was alert and oriented, his speech was normal, and his eye contact was good.  His mood was just okay, and his affect was mood congruent, restricted, and non-labile.  His thought processes were logical, his memory was grossly intact, and his insight and judgment were fair.  The VA physician's assistant assigned a GAF score of 60.

A July 2013 psychiatry note shows the Veteran had obtained a service animal and felt better knowing the animal was watching his back.  His sleep was intermittent, his relationship with his wife was okay, and he was still avoiding others.  He became flushed in the face and anxious when around people.  His eye contact was poor but improved with conversation, his mood was anxious, and his affect was restricted and non-labile.  There was no evidence of suicidal or homicidal ideations, hallucinations, or delusions.  His memory was grossly intact, and his insight and judgment were good.  The VA physician assigned a GAF score of 55.  

A September 2013 VA treatment note shows the Veteran attended a Family Mental Health Program.  He was alert, oriented, and appropriately dressed.  His thought processes were clear and coherent, and he had no suicidal or homicidal ideations.  His affect was tense and attentive.

The Veteran underwent additional VA examination in October 2013.  The VA examiner assigned a GAF score of 62 and found the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported a good relationship with his wife of 38 years and a close relationship with his children.  The Veteran spent most of his day not doing much as he had been unemployed since March 2013.  He denied having any problems taking care of typical household tasks, and during his free time, he watched television and movies, read, took care of his dog, and participated in church activities.  He also enjoyed participating in monthly motorcycle rides, eating with participants and having fellowship with them.  He had worked for The Scooter Store for 4.5 years and was able to keep the job because he worked alone most of the time.  He had some tension with his supervisor because he took as much time as was needed with customers.  The VA examiner found this represented a slight decrease in the Veteran's occupational functioning since his last examination.  The Veteran reported intrusive memories on a daily basis and that the severity of his distress varied.  He acknowledged feeling emotionally connected to his family and having an interest in some of his hobbies.  He had two to three nightmares per week.  The VA examiner found this represented a slight improvement in the Veteran's social functioning since his prior examination.  The Veteran's symptoms included a depressed mood and disturbances of motivation and mood.  He also experienced intrusive thoughts, nightmares, and attempted to avoid certain reminders.  He had some difficulty remaining asleep, and when he was surprised by loud noises, he became agitated and anxious, and later depressed.  

In November 2013, a VA physician assigned a GAF score of 60.  A January 2014 VA treatment record shows the Veteran was alert, oriented, and casually dressed.  His eye contact was good, his affect and mood were alert, edgy, and anxious, and his speech was normal.  There was no evidence of suicidal or homicidal ideations or psychosis.  His insight and judgment were good.  

At the Board hearing in August 2014, the Veteran testified that his nightmares were helped by his service dog.  He reported that sudden loud noises and large crowds triggered his PTSD symptoms.  He stated that he no longer went to social functions because he could not handle crowds.  Whenever he had an episode, he became anxious and then depressed.  He reported that he was pretty much on a constant state of alert.

Here, the Board finds the evidence demonstrates that throughout the pendency of the appeal the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's PTSD was specifically manifested by anxiety, depression, intrusive thoughts, nightmares, sleep disturbances, flashbacks, physiological reactivity to reminders, panic attacks, restricted affect, hypervigilance, exaggerated startle response, difficulty concentrating, and disturbances of motivation and mood.  Here, the Board finds it significant that the Veteran worked full-time, and often worked overtime, throughout the appeal period until he was laid off from his job.  In addition, the evidence indicates that for the most part, the Veteran was able to maintain good relationships with his supervisors and co-workers and that he enjoyed the aspects of his job that involved working with customers.  Further, the Veteran had been married to the same woman for approximately 39 years, with whom he had a good relationship, and was close to his children.  Moreover, the evidence indicates the Veteran was involved in church activities and a motorcycle-riding group.  

After clinical evaluation, the November 2008 and October 2013 VA examiners specifically found the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  Additionally, the July 2010 VA examiner reported that the Veteran did not have difficulty performing activities of daily living, was able to establish and maintain effective work and social relationships, and was able to maintain effective family role functioning.  Finally, VA physicians and psychiatrists assigned GAF scores ranging from 50 to 65 throughout the pendency of the appeal, indicating a range of serious to mild difficulty in social or occupational functioning.  As the majority of the Veteran's GAF scores lie in the range of 55 and above, the Board finds those treatment records more probative than the single record reflecting a  GAF score of 50, and therefore, it appears the Veteran's symptoms generally resulted in moderate to mild difficulty in occupational and social functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 30 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the evidence does not show reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran continually denied suicidal and homicidal ideations, despite not caring if he lived or died at times, and the objective evidence does not demonstrate delusions, hallucinations, or psychoses.    In addition, although the Veteran had a blunted affect at times, the evidence shows that throughout the appeal period his hygiene was good, his speech was unremarkable, and his thought processes were logical and goal-oriented.  The Board acknowledges the lay statements provided by the Veteran and his wife.  Here, however, the Board is particularly cognizant of the focus of the Rating Schedule on the occupational impairment resulting from the Veteran's symptoms, and according to the evidence and the Veteran's own lay statements, his PTSD symptoms did not impact his ability to work long hours at work and also to enjoy his work, which involved interacting with customers.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a 50 percent disability rating.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the periods on appeal, the Veteran's PTSD was manifested by symptoms of anxiety, depression, intrusive thoughts, nightmares, sleep disturbances, flashbacks, physiological reactivity to reminders, panic attacks, restricted affect, hypervigilance, exaggerated startle response, difficulty concentrating, and disturbances of motivation and mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for these periods.  Evaluations in excess of those assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during these periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)
The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable at any time during the pendency of the appeal as the result of his service-connected PTSD, and the evidence indicates that he worked full-time during the appeal period.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

Right Ear Hearing Loss

In May 2013, the Board remanded the Veteran's claim to obtain an additional examination and addendum opinion as to whether the Veteran's pre-existing right ear hearing loss was aggravated by active duty.  Accordingly, the Veteran underwent VA examination in October 2013.  The VA examiner reviewed the Veteran's claims file, to include nine audiometric examinations completed since the Veteran's enlistment in 1972, and opined that it appeared clear that there was no significant aggravation of the Veteran's pre-existing right ear hearing loss due to military service.

Upon review, the Board finds the October 2013 VA examination and opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Board finds the VA examiner did not provide sufficient rationale for the opinion, to include a definition for what constitutes "significant aggravation".  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  As such, it is not clear whether the VA examiner based the opinion on the appropriate standard for service connection purposes, and therefore, a remand is necessary to ensure compliance with the terms of the May 2013 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Sleep Apnea

The Veteran asserts that his current sleep apnea had its onset during active duty.  In addition, he contends that his sleep apnea is the result of in-service exposure to environmental hazards, to include burn pits.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for sleep apnea.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, a July 2007 private treatment record reflects a diagnosis of obstructive sleep apnea, and VA treatment records document an active problem of obstructive sleep apnea.  In addition, although the Veteran's service treatment records do not document complaints of, treatment for, or a diagnosis of sleep apnea, the Veteran's active duty service included service in the Persian Gulf, and his service personnel records indicate that he was exposed to smoke from burn pits.  Further, his wife testified that she had noticed his snoring and that his breathing at night was bad when he returned from active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether the Veteran's current sleep apnea is etiologically related to a period of active duty or active duty for training (ACDUTRA), to include as due to exposure to environmental hazards.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83. 

In addition, the Veteran submitted a VA Form 21-4142 in connection with a private physician, Dr. B. Blue.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.  Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2014 to the present from the VA Medical Center in Oklahoma City, Oklahoma, and any associated outpatient clinics.
  
Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records from Dr. B. Blue, as well as any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the record all treatment records dated from February 2014 to the present for the Veteran from the VA Medical Center in Oklahoma City, Oklahoma, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

3. Then, forward the Veteran's claims file to the October 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's right ear hearing loss.  After a review of the evidence, to include notice of the Veteran's specific periods of active duty, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the Veteran's pre-existing right ear hearing loss was not aggravated during a period of active duty (in other words, is there clear and unmistakable evidence that any worsening was due to the natural progression of the disease) and the examiner should identify the specific evidence upon which this opinion is based.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Also, schedule the Veteran for an appropriate VA examination to determine whether his current obstructive sleep apnea is related to a period of active duty or ACDUTRA.  The claims file must be made available to the examiner, and all pertinent symptomatology and findings must be reported in detail.  Provide the examiner with notice of the Veteran's specific periods of active duty and ACDUTRA.   

Following a review of the evidence, to include a summary of the Veteran's service, his confirmed periods of active duty and ACDUTRA, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to his active duty service from December 1972 to June 1975, February 1991 to September 1991, February 2003 to April 2004, or October 2004 to May 2005, or that it began during a period of verified ACDUTRA.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current obstructive sleep apnea is related to in-service exposure to environmental hazards, to include burn pits, during a period of active duty or ACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

5. Then, re-adjudicate the claims of entitlement to service connection for right ear hearing loss and sleep apnea, to include as due to exposure to environmental hazards.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


